Case: 20-50764     Document: 00515809609         Page: 1     Date Filed: 04/06/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                No. 20-50764                             April 6, 2021
                            consolidated with                          Lyle W. Cayce
                                No. 20-50777                                Clerk
                              Summary Calendar



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Arturo Soto-Rueda,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:20-CR-197-1
                            USDC No. 4:20-CR-237-1


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50764      Document: 00515809609           Page: 2    Date Filed: 04/06/2021




                                       No. 20-50764
                                     c/w No. 20-50777


          Arturo Soto-Rueda appeals the within-guidelines sentence of 24
   months of imprisonment and three years of supervised release imposed
   following his guilty plea conviction for illegal reentry after removal from the
   United States, in violation of 8 U.S.C. § 1326.            He also appeals the
   concomitant revocation of his supervised release related to his prior
   conviction for illegal reentry.
          Raising one issue on appeal, Soto-Rueda argues that he is entitled to
   resentencing for his new illegal reentry conviction because the sentencing
   enhancement provisions set forth under § 1326(b) are unconstitutional. He
   concedes that this argument is foreclosed by Almendarez-Torres v. United
   States, 523 U.S. 224, 226-27, 229-35 (1998), and he seeks to preserve the
   issue for further review. The Government filed an unopposed motion for
   summary affirmance agreeing that the issue is foreclosed and, in the
   alternative, a motion for an extension of time to file a brief.
          As the Government argues, and Soto-Rueda agrees, the sole issue
   raised on appeal is foreclosed by Almendarez-Torres. See United States
   v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-
   Arrellano, 492 F.3d 624, 625-26 (5th Cir. 2007). Because the issue is
   foreclosed, summary affirmance is appropriate. See Groendyke Transp., Inc.
   v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          Although the appeals of Soto-Rueda’s illegal reentry conviction and
   supervised release revocation were consolidated, he does not address the
   revocation in his appellate brief. Consequently, he has abandoned any
   challenge he could have raised to the revocation or revocation sentence. See
   Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED, and the judgments of the district court are AFFIRMED.




                                            2
Case: 20-50764     Document: 00515809609        Page: 3    Date Filed: 04/06/2021




                                   No. 20-50764
                                 c/w No. 20-50777


   The Government’s alternative motion for an extension of time to file a brief
   is DENIED.




                                        3